- Prepared by EDGARX.com Fourth quarter operations review Rio Tinto releases fourth quarter production results 17 January 2017 Rio Tinto chief executive J-S Jacques said “We have delivered a strong operational performance in 2016, underpinned by our drive for efficiency and maximising cash flow. Our disciplined approach remains in place in 2017, with the continued focus on productivity, cost reduction and commercial excellence. This will ensure that we continue to deliver value for our shareholders.” Q4 2016 vs Q4 2015 vs Q3 2016 2016 vs 2015 Pilbara iron ore shipments (100% basis) Mt 87.7 +1% +8% 327.6 +3% Pilbara iron ore production (100% basis) Mt 85.5 +4% +3% 329.5 +6% Bauxite kt 12,120 +8% -2% 47,703 +9% Aluminium kt 925 +7% +0% 3,646 +10% Mined copper kt 133.8 +20% +7% 523.3 +4% Hard coking coal kt 2,187 +15% +1% 8,141 +4% Semi-soft and thermal coal kt 5,223 -13% -3% 21,356 -4% Titanium dioxide slag kt 300 +35% +12% 1,048 -4% Highlights Pilbara iron ore shipments of 327.6 million tonnes (100 per cent basis) were in line with guidance and three per cent higher than 2015. Record bauxite production of 47.7 million tonnes exceeded full year guidance of 47 million tonnes, whilst third party shipments increased to 29.3 million tonnes. Aluminium production was ten per cent higher than 2015, with record annual production at ten smelters, notably at the modernised and expanded Kitimat smelter, which has produced at nameplate capacity since April 2016. Mined copper production was four per cent higher than 2015 at 523 thousand tonnes. This was below full year guidance, with no metal share delivered from Grasberg and lower than expected production at Kennecott. Rio Tinto’s share of hard coking coal production was slightly above the top end of the guidance range due to strong operational performance, while semi-soft coking and thermal coal production of 21.4 million tonnes was in line. Titanium dioxide slag production continued to be aligned with market demand with a four per cent reduction on 2015. Production and shipments guidance for 2017 remains unchanged from the update given at our London investor seminar on 6 December 2016. On 23 November 2016, Rio Tinto announced it had reached an agreement to sell its aluminium assets at Lochaber, Scotland for a consideration totalling $410 million. The sale was finalised on 16 December 2016. All figures in this report are unaudited. All currency figures in this report are US dollars, and comments refer to Rio Tinto’s share of production, unless otherwise stated. To allow production numbers to be compared on a like-for-like basis, production from asset divestments completed in 2015 have been excluded from Rio Tinto share of production data but assets sold in 2016 remain in comparisons. Page 1 of 27 IRON ORE Rio Tinto share of production (million tonnes) Q4 2016 vs Q4 2015 vs Q3 2016 2016 vs 2015 Pilbara Blend Lump 20.4 +4% +2% 77.8 +7% Pilbara Blend Fines 30.8 +3% +4% 117.6 +8% Robe Valley Lump 1.6 +15% +10% 6.1 +3% Robe Valley Fines 2.9 +0% +5% 11.2 0% Yandicoogina Fines (HIY) 15.2 +11% +3% 58.0 +7% Pilbara operations Pilbara operations produced 329.5 million tonnes (Rio Tinto share 270.7 million tonnes) in 2016, six per cent higher than in 2015. Fourth quarter production of 85.5 million tonnes (Rio Tinto share 70.9 million tonnes) was four per cent higher than the same quarter of 2015. The strong production performance in 2016 is attributable to the ramp-up of expanded mines, operational productivity improvements and minimal disruption from weather events. Pilbara sales ​Sales of 327.6 million tonnes (Rio Tinto share 268.9 million tonnes) in 2016 were three per cent higher than 2015, attributable to the newly expanded infrastructure and minimal disruption from weather events. Fourth quarter sales of 87.7 million tonnes (Rio Tinto share 72.4 million tonnes) were one per cent higher than the same quarter of 2015. Sales in the quarter exceeded production by 2.2 million tonnes, primarily drawing down on inventories built at the ports in the third quarter due to maintenance. Approximately 20 per cent of sales in 2016 were priced with reference to the prior quarter’s average index lagged by one month. The remainder was sold either on current quarter average, current month average or on the spot market. Approximately 62 per cent of 2016 sales were made on a cost and freight (CFR) basis, with the remainder sold free on board (FOB). Achieved average pricing in 2016 was $49.30 per wet metric tonne on an FOB basis (equivalent to $53.60 per dry metric tonne). Pilbara projects The second phase of the Nammuldi Incremental Tonnes (NIT) project was delivered in October, six weeks ahead of schedule, with an annual mine capacity of ten million tonnes.
